[Cite as State v. Beall, 2019-Ohio-3581.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Patricia A. Delaney, P.J.
        Plaintiff - Appellee                 :       Hon. Craig R. Baldwin, J.
                                             :       Hon. Earle E. Wise, J.
-vs-                                         :
                                             :
PAUL W. BEALL                                :       Case No. CT2018-0080
                                             :
        Defendant - Appellant                :       OPINION

                                                     NUNC PRO TUNC

CHARACTER OF PROCEEDING:                             Appeal from the Muskingum County
                                                     Court of Common Pleas, Case No.
                                                     CR2018-0227



JUDGMENT:                                            Affirmed



DATE OF JUDGMENT:                                    September 5, 2019



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

D. MICHAEL HADDOX                                    JAMES A. ANZELMO
Prosecuting Attorney                                 Anzelmo Law
Muskingum County, Ohio                               446 Howland Drive
                                                     Gahanna, Ohio 43230
By: TAYLOR P. BENNINGTON
Assistant Prosecuting Attorney
Muskingum County, Ohio
27 North Fifth St., P.O. Box 189
Zanesville, Ohio 43702-0189
Muskingum County, Case No. CT2018-0080                                                2

Baldwin, J.

       {¶1}   Defendant-appellant Paul Beall appeals his sentence from the Muskingum

County Court of Common Pleas. Plaintiff-appellee is the State of Ohio.

                       STATEMENT OF THE FACTS AND CASE

       {¶2}   On April 26, 2018, the Muskingum County Grand Jury indicted appellant on

one count of obstructing justice in violation of R.C. 2921.32(A)(2), a felony of the third

degree, and one count of obstructing justice in violation of R.C. 2921.32(A)(5), also a

felony of the third degree. At his arraignment on May 2, 2018, appellant entered a plea of

not guilty to the charges.

       {¶3}   Thereafter, on July 20, 2018, appellant withdrew his former not guilty plea

and entered a plea of guilty to both counts. As memorialized in an Entry filed on October

26, 2018, appellant was sentenced to twenty-four (24) months on each count after the

trial court denied appellant’s oral motion for merger of the two counts. The trial court

ordered that the sentences be served consecutively, for an aggregate sentence of forty-

eight (48) months in prison.

       {¶4}   Appellant now appeals, raising the following assignment of error on appeal:

       {¶5}   “I. THE TRIAL COURT ERRED BY FAILING TO MERGE BEALL’S

OBSTRUCTING JUSTICE OFFENSES, IN VIOLATION OF THE DOUBLE JEOPARDY

CLAUSE OF THE FIFTH AMENDMENT TO THE UNITED STATES CONSTITUTION.”

                                              I

       {¶6}   Appellant, in his sole assignment of error, argues that the trial court erred in

failing to merge the two obstructing justice offenses. We disagree.

       {¶7}   R.C. 2941.25 governs multiple counts and states as follows:
Muskingum County, Case No. CT2018-0080                                                3


       {¶8}   (A) Where the same conduct by defendant can be construed to constitute

two or more allied offenses of similar import, the indictment or information may contain

counts for all such offenses, but the defendant may be convicted of only one.

       {¶9}   (B) Where the defendant's conduct constitutes two or more offenses of

dissimilar import, or where his conduct results in two or more offenses of the same or

similar kind committed separately or with a separate animus as to each, the indictment or

information may contain counts for all such offenses, and the defendant may be convicted

of all of them.

       {¶10} In State v. Ruff, 143 Ohio St.3d 114, 2015–Ohio–995, 34 N.E.3d 892,

syllabus, the Supreme Court of Ohio held the following:

       {¶11} 1. In determining whether offenses are allied offenses of similar import

within the meaning of R.C. 2941.25, courts must evaluate three separate factors—the

conduct, the animus, and the import.

       {¶12} 2. Two or more offenses of dissimilar import exist within the meaning of

R.C. 2941.25(B) when the defendant's conduct constitutes offenses involving separate

victims or if the harm that results from each offense is separate and identifiable.

       {¶13} 3. Under R.C. 2941.25(B), a defendant whose conduct supports multiple

offenses may be convicted of all the offenses if any one of the following is true: (1) the

conduct constitutes offenses of dissimilar import, (2) the conduct shows that the offenses

were committed separately, or (3) the conduct shows that the offenses were committed

with separate animus.

       {¶14} The Ruff court explained at ¶ 26:
Muskingum County, Case No. CT2018-0080                                                4


              At its heart, the allied-offense analysis is dependent upon the facts

       of a case because R.C. 2941.25 focuses on the defendant's conduct. The

       evidence at trial or during a plea or sentencing hearing will reveal whether

       the offenses have similar import. When a defendant's conduct victimizes

       more than one person, the harm for each person is separate and distinct,

       and therefore, the defendant can be convicted of multiple counts. Also, a

       defendant's conduct that constitutes two or more offenses against a single

       victim can support multiple convictions if the harm that results from each

       offense is separate and identifiable from the harm of the other offense. We

       therefore hold that two or more offenses of dissimilar import exist within the

       meaning of R.C. 2941.25(B) when the defendant's conduct constitutes

       offenses involving separate victims or if the harm that results from each

       offense is separate and identifiable.

       {¶15} The trial court's R.C. 2941.25 determination is subject to de novo review.

State v. Williams, 134 Ohio St.3d 482, 2012–Ohio–5699, 983 N.E.2d 1245, ¶ 12.

       {¶16} In the case sub judice, appellant was convicted of obstructing justice in

violation of R.C. 2921.32(A)(2) and (A)(5). R.C. 2921.31 states, in relevant part, as

follows:

       {¶17} No person, with purpose to hinder the discovery, apprehension,

prosecution, conviction, or punishment of another for crime or to assist another to benefit

from the commission of a crime, and no person, with purpose to hinder the discovery,

apprehension, prosecution, adjudication as a delinquent child, or disposition of a child for

an act that if committed by an adult would be a crime or to assist a child to benefit from
Muskingum County, Case No. CT2018-0080                                              5


the commission of an act that if committed by an adult would be a crime, shall do any of

the following:…

       {¶18} (2) Provide the other person or child with money, transportation, a weapon,

a disguise, or other means of avoiding discovery or apprehension;…

       {¶19} (5) Communicate false information to any person;

       {¶20} The first obstructing justice offense occurred when appellant provided

transportation to Harry Saxton and aided him in burning down a house where a murder

had occurred in order to cover up the crime. As noted on the record at the July 20, 2018

hearing:

       {¶21} MR. WELCH [Assistant Prosecuting Attorney]: Thank you, Your Honor.

       On March 31st of 2018, a homicide occurred at 1848 Ridge Avenue involving a

Ryan Adams and Kylee Lindell. During the course of this, numerous people were involved

in helping to cover up a crime, amongst those was Mr. Beall, who was involved by

providing transportation for an individual who was charged with - - or requested to set fire

to the residence so that there would be no recoverable evidence.

       He did so knowing that the - - an investigation was about to happen; that it was the

result of a murder; that the Defendant also knew that Henry Saxton and/or Ryan Adams

were involved in the commission of the aggravated murder and arson;…

       Transcript of July 20, 2018 hearing at 10.

       {¶22} The other count related to appellant lying and providing false information to

police in order to impede the investigation of the murder. We concur with appellee that

the two offenses were committed separately, at different times, caused separate and

identifiable harms and were committed with a separate animus and motivation.
Muskingum County, Case No. CT2018-0080                                              6


       {¶23} Based on the foregoing, we find the trial court did not err in not merging the

two obstructing justice offenses.

       {¶24} Appellant's sole assignment of error is, therefore, overruled.

       {¶25} Accordingly, the judgment of the Muskingum County Court of Common

Pleas is affirmed.

By: Baldwin, J.

Delaney, P.J. and

Wise, Earle, J. concur.